PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/520,766
Filing Date: 20 Apr 2017
Appellant(s): Skardal et al.



__________________
Dolores Wynne Herman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 May 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 18 November 2020 (and the Advisory Action dated 02 February 2021) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6-8, 26, 28-31, 33, 35, 36 and 39-42 are rejected under 35 U.S.C. §103 as being unpatentable over Anseth et al. (International Patent Application Publication No. WO 2012/103445 A2) in view of Skardal et al. ((2010) Biomater. 31: 6173-6181).
[All references cited in the Non-Final Office Action mailed 13 July 2020.]

Anseth et al. addresses some of the limitations of claims 1, 28, 31, 35, 36 and 39, and the limitations of claims 2, 4, 6, 7, 26, 29, 30, 33, 40 and 42.
Regarding claims 1, 4, 35 and 36, Anseth et al. shows cross linked hydrogels and methods of making and using same (Abstract [Claim 1- A hydrogel composition]). The disclosure provides a composition including a polymer including two or more types of monomers, wherein at least a first monomer comprises at least two thiol moieties, and at least a second monomer comprises at least one alkyne moiety. The first and second monomers are crosslinked at bonds between the thiol and alkyne moieties (pg. 
The first and/or second monomer may be selected from a group including hyaluronic acid, gelatin and PEG (pg. 1, lines 24-33 thru pg. 2, lines1-4 [Claim 1- thiolated hyaluronic acid, thiolated gelatin]).
The composition includes a hydrogel. The solvent is water (pg. 2, lines 8-10 [Claim 1- water]).
Examples 2 and 3 show thiol derivatized polyethylene glycol (PEG) reagents. The peptide KCGGYRGCK provides two thiol moieties [Claim 1- a thiol-substituted polymer, a polyalkylene glycol first thiol-reactive crosslinking agent].
A mixture of a 10kD 4-arm PEG thiol and PEG-3K dialkyne was prepared (pg. 9, lines 23-30, Example 2 thru pg. 10, lines 1-2, Example 3 [Claim 1- a crosslinkable prepolymer, a second thiol-reactive crosslinking agent comprising an alkyne, a polyalkylene glycol 4-arm compound]).
To the mixture was added a solution of the photoinitiator Irgacure 2959 in water, and polymerization is then initiated by irradiation (pg. 10, lines 2-6 [Claim 1- a photoinitiator] [Claims 1, 4 and 35- a multi-arm thiol-reactive crosslinking agent]).
Further regarding claims 1, 35 and 36, and regarding claims 28 and 31, other vinyl functional monomers (enes, acrylates and methacrylates) may also be included in the polymerizing mixture. (Meth)acrylate components can be copolymerized with the thiol and yne monomers to facilitate polymer network structural differences (pg. 7, lines 11-16 [Claim 1- (b) a first thiol-reactive crosslinking agent] [Claims 35 and 36- 
Regarding claim 2, the first monomer comprises a peptide which may be selected from a group including growth factors (pg. 2, lines 12-18).
Regarding claim 7, the disclosure further provides a method of culturing cells. The cells are mammalian cells, and may be primary or stem cells (pg. 3, lines 16-19).
Regarding claims 26, 29 and 31, and further regarding claims 35 and 36, the first and/or second monomer is selected from a group including polyethylene glycol (PEG), hyaluronic acid, gelatin, and collagen (pg. 1, lines 24-33 thru pg. 2, line 1 [Claims 26, 31, 35 and 36- polyethylene glycol, thiolated hyaluronic acid, gelatin, collagen]). The monomers are derivatized to include a thiol or alkyne moiety (pg. 2, lines 4-5 [Claims 24, 26, 31, 35 and 36- thiolated hyaluronic acid, thiolated gelatin] [Claim 29- polyethylene glycol dialkyne]).
Regarding claims 30 and 40, in another embodiment, hydrogel samples were formulated with a PEG3400 dithiol and PEG10K tetrayne (pg. 10, lines 15-23, Example 4 [said second thiol-reactive crosslinking agent is a PEG 4-arm alkyne]).
Regarding claim 33, the disclosure provides a novel class of scaffolds which are thiol-yne hydrogels. The scaffolds can incorporate live cells (pg. 4, lines 1-2 and 21-23).
Regarding claims 6, 39 and 42, the elastic modulus of the evolving hydrogel networks was plotted against time and ranges from about 0.01 to over 1000Pa, as shown in Figure 1 (pg. 10, lines 18-19 and Fig. 1 [Claim 39- 0.05 kiloPascals = 50 Pascals;10 kiloPascals = 10,000 Pascals]). A continuous trend is noted between about 100 to almost 1000Pa (Fig. 1).

Anseth et al. does not show: 1) cells are encapsulated in spheroids [Claim 8]); 2) the composition has a stiffness suitable for bioprinting [Claim 39]; and 3) the composition has a viscosity suitable for extrusion from a syringe [Claim 41].

Skardal et al. addresses some of the limitations of claim 39, and the limitations of claims 8 and 41.
Skardal et al. shows the synthesis of two four-armed PEG derivatives, TetraPEG8 with four PEG 2000 chains and TetraPEG13 with four PEG 3400 chains. TetraPEGs were converted to TetraPEG tetra-acrylate derivatives (TetraPAcs), which in turn were used to co-crosslink thiolated hyaluronic acid and gelatin derivatives (pg. 6174, column 1, para. 4 [nexus to Anseth et al.] [thiolated hyaluronic acid and gelatin, multi-armed/4-arm thiol-reactive (PEG) acrylate crosslinking agents]). In order to form hydrogels, the thiolated HA (hyaluronic acid) derivative was combined with TetraPAc8 and TetraPAc13. Each final hydrogel solution was allowed to crosslink for 30 min prior to usage (pg. 6175, column 1, para. 2 [nexus to Anseth et al.] [A hydrogel composition, a crosslinkable prepolymer]).

That is, Skardal et al. specifically shows the polyalkylene glycol diacrylate and the polyalkylene glycol 4-arm acrylate compounds, as recited in instant claim 1, that Anseth et al. broadly describes and teaches are obvious.

Figure 5C shows a hydrogel construct supporting cells, live cells being visualized by staining (pg. 6179, Fig. 5C [Claim 8]). 

A standard American English dictionary definition of the word ‘spheroid’ is: Spheroids are a type of three-dimensional cell modeling that better simulate a live cell’s environmental conditions (compared to a two-dimensional cell model), specifically with reactions between the cells and between the cells and its matrix.

Regarding claim 41, TetraPEGs were converted to TetraPEG tetra-acrylate derivatives (TetraPAcs), which in turn were used to co-crosslink thiolated hyaluronic acid and gelatin derivatives into extrudable sECM hydrogels. These modular synthetic sECMs (synthetic extracellular matrices) were then used to bioprint tubular tissue constructs by stacking cellularized hydrogel microfilaments (pg. 6174, column 1, para. 4 [nexus to Anseth et al.] [thiolated hyaluronic acid, thiolated gelatin, hydrogel composition containing cells]).
A device with the capability to print biological materials was employed. The instrument (Fab@Home) has been used to extrude a wide variety of materials (pg. 6174, column 1, last para.) The Fab@Home system utilizes a syringe motor driveshaft (pg. 6176, Fig. 2, legend).


One of ordinary skill in the art would have been motivated to have made those modifications, because Skardal et al. teaches that bioprinting enables deposition of cells and biomaterials into spatial orientations and complexities that mirror physiologically 
It would be obvious to expect that the crosslinking reaction would involve an at least partial crosslinking of the thiol-substituted polymer and the first thiol-reactive crosslinking agent [Claim 1], in the hydrogels shown by Anseth et al. and Skardal et al., because Anseth et al. shows that the elastic modulus of the hydrogel compositions increases incrementally over time (Fig. 1) which indicates that the crosslinking process is a gradual, step-wise process with regard to the interaction of the various crosslinkable compounds (MPEP 2143 (I)(A,G) and MPEP 2144 (I)). Skardal et al. also shows that the synthesis of TetraPEG8 and TetraPAc8 required a succession of crosslinking reactions between/among the various compounds (pg. 6174, column 2, para. 2.3 and pg. 6175, Fig. 1).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 43 is rejected under 35 U.S.C. §103 as being unpatentable over Anseth et al. in view of Skardal et al., as applied to claims 1, 2, 4, 6-8, 26, 28-31, 33, 35, 36 and 39-42 above, and further in view of Kuwahara et al. ((2010) Tissue Eng.: Part C 16(4): 609-618).

Anseth et al. in view of Skardal et al., as applied to claims 1, 2, 4, 6-8, 26, 28-31, 33, 35, 36 and 39-42 above, do not show: 1) the hydrogel composition is extrudable through a needle having a needle gauge in a range of 20G to 30G [Claim 43].

Kuwahara et al. addresses the limitations of claim 43.
Kuwahara et al. shows an injectable gelatin-transglutaminase (TGase) gel for cell delivery (pg. 609, Abstract [nexus to Anseth et al. and/or Skardal et al.] [hydrogel compositions containing cells that can be extruded through a syringe]). Gelatin was chosen as the TGase substrate based on its biocompatible hydrogel properties (pg. 610, column 1, para. 1 [nexus to Anseth et al. and Skardal et al.] [gelatin and/or enzyme polymer]). Kuwahara et al. notes that in other studies synthetic polyethylene glycol (PEG) has been combined with fibrinogen to compensate for the lack of bioactive signals in the extracellular matrix which supports cell attachment (pg. 610, para. 1 [nexus to Anseth et al. and Skardal et al.] [PEG crosslinker]).
Regarding claim 43, gelatin-TGase was prepared according to tested gelation times, which were measured for different combinations of gelatin concentration and TGase. Gelation time is defined as the time needed for the gelatin to transform from semisolid form to solid form when placed in a syringe at room temperature (pg. 610, column 2, para. 2 [nexus to Skardal et al.] [syringe use for extrudable hydrogel]). Using the gelation time table, the gel was injected into the animal by using a 23-gauge needle with relative ease (pg. 614, column 2, para. 1).


One of ordinary skill in the art would have been motivated to have made that modification, because Kuwahara et al. teaches that the gelatin-TGase hydrogel was injected into an animal using a 23-gauge needle with relative ease (pg. 614, column 2, para. 1). That is, one would be motivated to select a needle size appropriate for the specific delivery application of the hydrogel composition, so as to ensure minimal 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

(3) Response to Arguments
	Appellant Section I. Independent Claim 1 is patentable over Anseth in view of Skardal
	A. Neither Anseth nor Skardal teaches a prepolymer partially crosslinked with a first crosslinking agent in a composition with a second crosslinking agent
	(Appellant- A, pp. 4-5) Appellant remarks that the Final Action appears to cite both Anseth and Skardal as teaching the recited crosslinkable prepolymer. See Final Action, pages 5 and 7. Appellant respectfully submits that this is incorrect and neither reference teaches the recited cross-linkable prepolymer. Furthermore, neither reference teaches or suggests any prepolymer that is partially crosslinked with a first crosslinking agent in a composition with a second crosslinking agent. The Final Action cites to Examples 2 and 3 of Anseth as teaching "a crosslinkable prepolymer, a second thiol-reactive crosslinking agent comprising an alkyne, a polyalkylene glycol 4-arm compound." Final Action, page. 5. (Appellant copies Example 2 and Example 3, shown by Anseth et al., pg. 9 thru pg. 10; see Appellant’s remarks pg. 4.) Example 2 of Anseth is directed to the preparation or purchase of a thiol-substituted polymer. Example 3 of Anseth is directed to a hydrogel formation. at no point in Example 2 or 3 would any prepolymer be present in a composition with a second crosslinking agent. Instead, a 
Appellant continues- The Examiner further cites Anseth's cursory statement that, "other vinyl functional monomers (enes, acrylates and methacrylates as examples) may also be included in the polymerizing mixture," (Anseth, page 7, lines 11-12, emphasis added) and alleges that this teaches the specific polyalkylene diacrylate or multi-functional acrylates recited in Claim 1. However, if a vinyl monomer were also included "in the polymerizing mixture" of Example 3, it would also be reacted along with the alkyne monomer to form the hydrogel. No prepolymer would be formed, and the crosslinked polymer (hydrogel) would not be reacted with any other crosslinking agent ( or other reagent) thereafter.
 (Examiner- A) Appellant remarks that neither reference teaches or suggests any prepolymer that is partially crosslinked with a first crosslinking agent in a composition with a second crosslinking agent. As detailed below, Anseth et al. shows component (a) of the cross-linkable prepolymer; the second thiol-reactive crosslinking agent; the photoinitiator; and the water, and teaches acrylate component (b) of the cross-linkable prepolymer. Skardal et al. defines the structure of component (b). Examples 2 and 3 in Anseth et al. were cited to merely show how the crosslinking activities between a thiol-substituted polymer and a thiol-reactive alkyne crosslinking agent interact with each other to form a hydrogel composition.
Examiner continues- It is first noted that Applicants’ invention describes a hydrogel composition comprising the following list of reagents; i.e., 1) a cross-linkable prepolymer comprising (a) a thiol-substituted polymer, and (b) a first thiol-reactive 
Examiner continues- Appellant appears to be suggesting that a specific reaction sequence occurs among all (5) hydrogel composition reagents; i.e., a  prepolymer is made first. However, the hydrogel composition, as recited in claim 1, is described as a simple combination of reagents, with no clear indication that, e.g., the so-called ‘prepolymer’ is made before the other reagents are added. The specification does not describe, define or explain the meaning of the term ‘prepolymer’ other than that it is produced by components (a) and (b). On the other hand, even if there was some implied reaction sequence with regard to the addition of the reagents, it is well known that ‘selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results’ MPEP 2144.04 (IV)(C). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). However, the hydrogel composition, as described in claim 1, does not appear to have any unexpected or surprising properties within the context of describing a hydrogel composition that comprises a cross-linkable prepolymer formed from a reaction of (a) and (b), a second thiol-reactive crosslinking 
Examiner continues- Anseth et al. shows four of the five reagents of the hydrogel composition, and teaches the potential addition of the fifth. That is, Anseth et al. teaches: (a) a thiol-substituted polymer; a second thiol-reactive crosslinking agent comprising an alkyne; a photoinitiator; and water. Anseth et al. teaches the incorporation of component (b) (as indicated by Applicant) on pg. 7, lines 11-16, and includes a motivation for doing so: “For example, (meth) acrylate components, typically incorporated between 10 and 90% of the reacting monomer mixture, can be copolymerized with the thiol and yne monomers to facilitate polymer network structural differences and to change the material properties such as crosslink density, swelling and degradation” (Anseth et al., pg. 7, lines 12-16). Therefore, one of ordinary skill in the art would be motivated to include an acrylate component, which is more specifically described in Skardal et al., in a hydrogel composition in which all of the reagents participate in crosslinking reactions.
(Appellant- A, pg. 5) remarks that the Examiner further alleges that such vinyl monomers could be combined with Anseth's compositions (e.g., those in Examples 2 and 3) to form the recited prepolymer. However, if a vinyl monomer were also included "in the polymerizing mixture" of Example 3, it would also be reacted along with the alkyne monomer to form the hydrogel. No prepolymer would be formed, and the crosslinked polymer (hydrogel) would not be reacted with any other crosslinking agent (or other reagent) thereafter.
Examiner- A, pg. 5) Again, working examples 2 and 3, shown by Anseth et al., address specific embodiments of the hydrogel composition comprising a thiol-substituted polymer and a thiol-reactive alkyne crosslinking agent. If acrylate-modified component (b), as broadly taught by Anseth et al. (see above), were included in the polymerizing mixture then all of the components would crosslink to form a hydrogel composition. However, there is no indication (and Appellant has not provided evidence) that the crosslinking of component (a) and component (b) would not happen “first” or prior to the thiol-reactive alkyne crosslinking agent, to form a prepolymer.

(Appellant- A, pg. 6) remarks that Skardal first describes the formation of its TetraPEG8 and TetraPEG 13 multifunctional methacrylates. See, Skardal, Figure 1. No prepolymer is formed in this synthesis and no crosslinking occurs - this is only the preparation of the multifunctional methacrylate crosslinking agent. It is these multifunctional methacrylates that are crosslinked with hyaluronic acid and gelatin to form Skardal's hydrogel. At no point is Skardal's formed hydrogel added to a composition with a second crosslinking agent.
(Examiner- A, pg. 6) As noted above, Anseth et al. shows the thiol-substituted polymer (component (a) of the so-called prepolymer), the second thiol-reactive alkyne crosslinking agent, the photoinitiator, and water, and teaches the first thiol-reactive acrylate crosslinking agent (component (b) of the so-called prepolymer), albeit in broad language. 
Examiner continues- Again, Anseth et al. teaches that the (meth)acrylate compound copolymerizes with the thiol-substituted and the alkyne crosslinker, and 
(Appellant- B, pg. 6)
Neither Anseth nor Skardal Provides Any Motivation to Form a Prepolymer Partially Crosslinked with a First Crosslinking Agent in a Composition with a Second Crosslinking Agent
Appellant remarks that Anseth and Skardal do not provide any motivation to form a composition comprising a cross-linkable prepolymer that is partially crosslinked with a first crosslinking agent, and a second crosslinking agent. This is because both references are directed to a one-step hydrogel formation method wherein a prepolymer is not used or envisioned. In contrast, Claim 1 is directed to a composition that can be used in a two-step hydrogel formation method wherein a thiol-substituted polymer 
(Examiner- B, pg. 6)- The subject matter of claim 1 is not a method, but a composition; the subject matter of claim 1 is not written as a series of consecutive method steps. The hydrogel composition is described as a combination of reagents (as addressed above). The term ‘prepolymer’ is described in the specification as a combination of components (a) and (b). Again, it appears as though the hydrogel composition is a combination of reagents, all of which are shown and/or taught by Anseth et al. and Skardal et al. Appellant describes a series of extrusion steps or properties which are not described in the claimed subject matter.  
(Appellant- B, pp. 6-7) Appellant remarks that in bioprinting, there is a balance between the need for an extrudable hydrogel to allow for suitable printing of detailed structures, the need for the extruded hydrogel to retain its structure upon printing, and the need for the resulting printed structure to have suitable mechanical properties such as stability. Skardal describes replacing a previously used crosslinker (PEGDA) with its TetraPAC crosslinkers to create the appropriate balance. Skardal, p. 6179, col. 1, para. 3. In the present invention, the balance of extrudability, retaining structure upon printing, and final hydrogel stability is achieved using a two-step process. Appellant directs the Board to Figure 2B of the present application. As shown in Figure 2B, the presently 
(Examiner- B, pp. 6-7) However, it is not clear that one of ordinary of skill in the art and/or the practitioner would recognize these extrusion properties, based on the hydrogel composition that is described in claim 1. Applicant’s Figure 2B lists all of the reagents, which are shown in Anseth et al. and Skardal et al. 
(Appellant- B, pg. 7) Appellant has never argued that Claim 1 is a method claim. Further, Appellant has never argued that two steps were followed to form the hydrogel composition of Claim 1 (although two steps could be used). The "one-step" vs. "two-step" distinction is relevant to the motivation of one of ordinary skill in the art at the time of the invention. When Anseth and Skardal only describe a one-step hydrogel formation process, why would one of ordinary skill in the art be motivated to combine the references to create a composition that includes a thiol-substituted polymer partially crosslinked with a first type of crosslinking agent, a second type of crosslinking agent, and a photoinitiator? There simply is no motivation to form the hydrogel composition recited in Claim 1 for a one-step hydrogel formation process.
(Examiner- B, pg. 7) On other hand, Appellant is arguing that there is a sequence of “steps” involved in the way in which the reagents are combined (see above, Appellant-B). However, the claimed subject matter does not describe any preparation steps or a specific order of steps, with regard to the hydrogel composition. 
  	(Appellant- B, pg. 8) Appellant disagrees with the Examiner’s comment in the Final Office Action on pp. 9-10, provided here. Anseth provides no information regarding the elastic modulus or any other mechanical properties of its hydrogels. Anseth only describes the biodegradability of its hydrogels. See, Anseth, p. 11, lines 1-11. As such, one of ordinary skill in the art at the time of the invention would not have understood how Anseth's hydrogels would need to be modified to be "amenable to bioprinting." Skardal does not provide any reason to modify its hydrogels, much less to react its formed hydrogels with a thiol-reactive crosslinking agent comprising an alkyne monomer in a second reaction.
	(Examiner- B, pg. 8) On the contrary, Anseth et al. does provide a motivation for including an acrylate compound (i.e. component (b)) into the hydrogel composition by describing improved crosslinking (as a facilitated polymer network), and hydrogel properties, such as crosslink density, and swelling, in addition to degradation (pg. 7, lines 11-16). That is, the advantages taught by Anseth et al. are more than biodegradability. Whether the hydrogels in Anseth et al. would be amenable to bioprinting is a moot argument. With regard to Appellant’s indication of the Examiner’s comment in the Final Office Action, the point that the Examiner was making was that the specific TetraPAc (component (b)) compounds, shown by Skardal et al., can be used in bioprinting, as taught by Skardal et al. These compounds are the “(meth)acrylate components” broadly described by Anseth et al. Therefore, one of ordinary skill in the art would look to the inclusion of the specific compounds, shown by Skardal et al., into 
	(Appellant- B, pp. 8-9) Appellant remarks that Skardal describes that its hydrogels have the desired properties of maintaining shape during and after printing due to replacing its PEGDA-crosslinked sECM hydrogels with TetraPAC crosslinkers. Clearly, there is no motivation in Skardal to react its "optimized" hydrogels with a thiol-reactive crosslinking agent comprising an alkyne. Further, Anseth provides no teaching or suggestion regarding the benefits of using an alkyne-functionalized monomer to form its hydrogels so one of ordinary skill in the art would not have understood how using the alkyne monomers in Anseth would affect Skardal' s hydrogel compositions. The Examiner is alleging that one of ordinary skill in the art at the time of the invention would have combined Anseth with Skardal to arrive at the presently claimed invention and so the relevant question is what Anseth would have taught to one of ordinary skill in the art. Because Anseth does not teach the benefits of its alkyne monomers, the skilled artisan would not have had a reason to specifically select and combine such a monomer with the optimized compositions of Skardal.
(Examiner- B, pp. 8-9) However, the issue at hand is not whether the hydrogels of Skardal et al. would have been modifiable with a thiol-reactive alkyne crosslinking agent, but to what extent the hydrogel compositions, shown by Anseth et al., could be modified with specific (meth)acrylate compounds, which are broadly described in Anseth et al. Again, as noted above, Skardal et al. shows the polyalkylene glycol 4-arm acrylate, as cited in instant claim 1, and describes the advantages of using them to form 
(Appellant- B, pp. 9-10) Appellant has not argued that the hydrogels of Anseth and Skardal do not at least partially crosslink. Appellant has argued that Anseth and Skardal do not describe or suggest a composition that comprises a cross-linkable prepolymer formed from a thiol-substituted polymer at least partially crosslinked with a polyalkylene glycol diacrylate, a polyalkylene glycol 4-arm acrylate, or a combination thereof, and a thiol-reactive crosslinking agent comprising an alkyne, a photoinitiator, and water. If the thiol-substituted polymer, the first thiol reactive crosslinking agent, and the second crosslinking agent were copolymerized per the methods of Anseth, as 
(Examiner- B, pp. 9-10) Appellant is arguing that the ‘prepolymer’ is formed by spontaneous (partial) crosslinking, and yet also argues that any spontaneous (partial) crosslinking that would occur if the thiol-substituted polymer, the first thiol reactive crosslinking agent, and the second crosslinking agent were copolymerized per the methods of Anseth et al. is different or opposed to the instantly-claimed hydrogel composition. Because it is not clear that the hydrogel composition, as described in claim 1, is produced by some temporally sequential combination of reagents, it would be obvious to one of ordinary skill in the art to expect that the reagents described in claim 1 would crosslink “spontaneously”. Appellant has not provided evidence, based on the chemistry of the various hydrogel composition reagents, that, if provided all together in said composition, that a crosslinking reaction would occur between the thiol-substituted polymer as component (a) and component (b) prior to a crosslinking reaction between the thiol-substituted alkyne crosslinking agent and component (b).
(Appellant- B, pp. 10-11) the Advisory Action (continuation sheet) further states that "it is not clear, if steps could be construed from the claim, how a two-step process is more advantageous or produces an unexpected result with regard to a one step prima facie case of obviousness. However, one of skill in the art would understand upon reading the present specification that the curing process may be more easily controlled using a two-step process. The extrusion properties (e.g., viscosity) of the composition of Claim 1 may be tailored by the amount crosslinking in the prepolymer.
(Examiner- B, pp. 10-11) However, Appellant has been arguing the “properties” of the instant claim 1 hydrogel composition, in terms of the specific extrusion process involving a prepolymer and the remaining reagents, by way of differentiating said composition from the prior art hydrogel compositions resulting from the combination of Anseth et al. and Skardal et al. It is not clear that one of ordinary skill in the art would immediately understand what the physical, material properties of the resulting hydrogel composition would be by simple inspection of the hydrogel ingredients, per instant claim 1. Again, as noted above, although the claims are read in light of the specification, limitations cannot be read into the specification.
(Appellant- C, pp. 11-12) 
The Examiner Has Not Established Any Reasonable Expectation of Success
Anseth is directed to a wide range of possible monomers, essentially claiming the reaction of any compound that includes at least two thiol groups with a compound that includes at least one alkyne moiety, provided that crosslinking occurs via the reaction of the thiol groups and the alkyne groups. Anseth lists hyaluronic acid and gelatin among a long list of other monomers including such broad categories as "nucleic acids, polypeptides, polysaccharides or carbohydrates" Anseth, page 1, lines 32-33. Anseth Anseth, page 1, lines 4-5. Thus, the Examiner is picking and choosing very specific monomers from Anseth' s incredibly broad disclosure despite no direction in Anseth to make such selections.
(Examiner- C, pp. 11-12) First, it is well known that ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and ‘Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle’  325 U.S. at 335, 65 USPQ at 301. (MPEP 2144.07). That is, it is clear that there are many substrate compounds that can be thiolated for the purpose of producing a thiol-substituted polymer; however, they would be functionally equivalent, because the crosslinking “chemistry” occurs at the site of the thiol moiety. Second, although Anseth et al. shows a “laundry list” of compounds, Skardal et al. specifically teaches thiolated hyaluronic acid and thiolated gelatin, which would direct one of ordinary skill in the art to consider the hyaluronic acid and gelatin, shown by Anseth et al., for thiol modification.

Appellant Section II- Dependent Claims 2, 4, 6-8, 26, 28-31, 33, 35, 36 and 39-42 Are Also Patentable Over Anseth in view of Skardal
	(Appellant- II, pg. 12) Claims 2, 4, 6-8, 26, 28-31, 33, 35, 36 and 39-42 depend from Claim 1, and as such, Appellant submits that these claims are also patentable over 
	(Examiner- II, pg. 12) The dependent claims are not patentable because the Examiner has made a prima facie case of obviousness under 35 USC §103 over Anseth et al. and Skardal et al. with regard to (minimally) claim 1.

	Appellant Section III- Dependent Claim 43 Is Patentable Over Anseth in view of Skardal, further in view of Kuwahara
	(Appellant- III, pp. 12-13) Kuwahara is only cited as teaching a specific needle gauge and as such, does not remedy the deficiencies of Anseth and Skardal. Appellant further notes that Kuwahara describes a different hydrogel, and as such, does not speak to the extrudability of a composition of Claim 1. Further, in the one-step
hydrogel formation processes of Anseth and Skardal, a decrease in viscosity to render a
composition suitable for extrusion may result in an inability of the hydrogel to retain structure after printing or result in a loss of mechanical stability of the final structure. As such, modifying the viscosity of the hydrogel compositions in Anseth and Skardal is not a simple matter as the Final Action alleges. The Final Action appears to allege that extrusion via a needle and syringe is obvious because Skardal describes that "[a] device with the capability to print biological materials was employed," that "[t]he instrument (Fab@Home) has been used to extrude a wide variety of materials (pg. 6174, column 1, last para.)" However, the Fab@Home system described in Skardal is extruded using a microcapillary tube. See, Skardal, pg. 6176, Fig. 2, legend. Skardal 
	(Examiner- III, pp. 12-13) Appellant does not describe how the hydrogel, shown by Kuwahara et al., is “different” from the hydrogel compositions shown in the prior art references; it appears as though this observation is an opinion of Appellant. The hydrogel compositions, shown by Kuwahara et al., are composed of gelatin and an enzyme (i.e., a protein), both of which are taught by Anseth et al. and Skardal et al. as being substrates which are suitable for production of hydrogels. Kuwahara et al. also shows that, in some embodiments, PEG was combined with fibrinogen (i.e., a protein), the PEG component being taught by Anseth et al. and Skardal et al. as being, not only a suitable, but a preferable reagent for hydrogel production. Kuwahara et al. also shows that the described transglutaminase-gelatin gel(s), like the hydrogel compositions shown by Skardal et al., are used to encapsulate or deliver cells, and which are extrudable through a 23-gauge needle (Kuwahara et al., pg. 609, Abstract; and pg. 612, column 1, lines 10-12). That is, although Kuwahara et al. does not use the term ‘bioprinting’, the described gel(s) are functionally similar, if not identical, to those shown by Skardal et al., with regard to their functionality and extrudability, and, therefore, are not “different” from the Skardal et al. hydrogel compositions. In addition, Skardal et al. not using a syringe to bioprint does not constitute a ‘teaching away’. ‘At best, the prior art here merely discloses an alternative, which is not, by itself, sufficient to demonstrate a teaching away.’ In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Skardal et al. does not demonstrate that the described hydrogels cannot be extruded using a syringe with a 20 to 30 gauge needle, the specific gauge needle recited in claim 43. In addition, the 

(4) Conclusion/Summary to Examiner's Answer
A) The instantly claimed hydrogel composition comprising: 1) a cross-linkable prepolymer, the cross-linkable prepolymer being formed from a reaction of (a) a thiol-substituted polymer, wherein the thiol-substituted polymer is selected from the group consisting of thiolated hyaluronic acid, thiolated gelatin, and a combination thereof; and (b) a first thiol-reactive crosslinking agent, wherein said first thiol-reactive crosslinking agent is selected from the group consisting of a polyalkylene glycol diacrylate, a polyalkylene glycol 4-arm acrylate, and a combination thereof, wherein the reaction at least partially crosslinks the thiol-substituted polymer and the first thiol-reactive crosslinking agent;  2) a second thiol-reactive crosslinking agent comprising an alkyne; 3) a photoinitiator; and 4) water, as recited in claim 1, is rejected under 35 USC §103 as being unpatentable over Anseth et al. in view of Skardal et al.
B) Appellant has not demonstrated that the hydrogel composition, comprised of the cited five (5) reagents, exhibits unexpected or surprising properties over the hydrogel composition described by the combination of Anseth et al. and Skardal et al., which shows all five reagents in the claimed hydrogel composition. Although the hydrogel composition comprises a ‘prepolymer’ (formed from the reaction between a polymer and a crosslinking agent), it appears as though all of the reagents are combined so as to initiate crosslinking activity, minimally “at least partially”, thereby ultimately forming the hydrogel composition. That is, it is not clear that the reagents 
C) Anseth et al. shows four of the five reagents of the claimed hydrogel composition: (i) component (a) of the cross-linkable prepolymer; (ii) a thiol-reactive alkyne crosslinking agent; (iii) a photoinitiator; and (iv) water. Anseth et al. broadly teaches component (b) of the cross-linkable prepolymer as acrylate components which can polymerize with the thiol and alkyne components and impart desirable properties to the hydrogel composition. Skardal et al. specifically shows components (a) and (b) of the cross-linkable prepolymer and water which are used to form a hydrogel composition.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sharon M. Papciak/Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651       

                                                                                                                                                                                                 /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),